              Case 2:16-cr-00044-RSM Document 51 Filed 09/11/20 Page 1 of 2




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,
10
                                                        NO. CR16-44RSM
                              Plaintiff,
11
12
                                                        ORDER
                         v.
13
      JASON CHRISTENSEN,
14
15                                 Defendant.
16
17         Based upon the motion of the United States, and the representations made therein,
18 and good cause having been shown:
19       IT IS HEREBY ORDERED that the time period for the United States to respond
20 to the pending pro se motion for compassionate release (Dkt. 49) is extended to
21 September 25, 2020. If counsel is appointed prior to that date, the parties are directed to
22 negotiate a proposed briefing schedule in the matter and submit it to the Court for
23 approval.
24         DATED this 11th day of September, 2020
25
26
27                                              A
                                                RICARDO S. MARTINEZ
28                                              CHIEF UNITED STATES DISTRICT JUDGE
     U.S. v. Christensen, CR16-44RSM                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Order - 1                                                             SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:16-cr-00044-RSM Document 51 Filed 09/11/20 Page 2 of 2




 1
 2 Presented by:
 3
 4
     /s/ Stephen Hobbs
 5 Assistant United States Attorney
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. Christensen, CR16-44RSM                            UNITED STATES ATTORNEY
                                                               700 STEWART STREET, SUITE 5220
     Order - 2                                                   SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
